Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed 3/1/2021 regarding previously issued Pat. Nos. 10734114, 10665345, 10762994, 10916347, and 10714217 is acknowledged.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Paganini on 2/23/2021.
The application has been amended as follows: 

3. The system of claim 2, wherein:
the slit lamp biomicroscopy test is conducted remotely over the first connection:
at least one of the plurality of remote devices enables at least one of the remote individuals to view or monitor the slit lamp biomicroscopy test in real-time during the eye examination;


5. The system of claim [5] 1, wherein:
the one or more images captured by the biomicroscope are transmitted over the network to at least one of the plurality of remote devices operated at least one of the plurality of remote individuals.

7. A system for providing a remotely assisted eye examination, comprising:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination, wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands over a network to enable remote control of the ophthalmic equipment by multiple individuals during the eye examination, and the ophthalmic equipment located at the diagnostic center at least includes a biomicroscope;

a first remote device operated by a first remote individual; and

a second remote device operated by a second remote individual;

wherein the system is configured to:
establish a first connection between the diagnostic center and the first remote device over the network, wherein the first connection provides real-time video conferencing between the first remote individual and a customer, and the first connection enables of the instruments associated with the ophthalmic equipment;

establish a second connection between the diagnostic center and the second remote device over the network, wherein the second connection provides real-time video conferencing between the second remote individual and the customer, and the second connection enables the second remote individual to transmit commands over the network to remotely control [the] one or more of the instruments associated with the ophthalmic equipment;

receive, at the equipment controller during the eye examination, commands over the network to remotely control the biomicroscope, wherein the commands are received 

facilitate, with remote assistance from at least the first remote individual and the second remote individual, administration of the eye examination to the customer, the eye examination including one or more tests, wherein:
the equipment controller enables at least one of the first remote individual and second remote individual to remotely control the biomicroscope during the eye examination; and

generate evaluation data associated with the eye examination based, at least in part, on at least one of the first remote individual's and the second remote individual's review of the one or more tests administered to the customer.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-18 are allowable over the closest prior art of record, i.e. Hosoi et al (US 5,956,121) in view of Haq (US Patent Application Publication 2008/0275311), Kumar et al (US Patent Application Publication 2006/0178559), Franz et al (US Patent Application Publication 2007/0195267), and DrishtiCare: A Telescreening Platform for Diabetic Retinopathy Powered with Fundus Image Analysis (hereinafter Joshi et al).

With respect to claim 1, Hosoi discloses:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination, wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands over a network to enable remote control of the ophthalmic equipment by individual during the eye examination, and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter;

a first remote device operated by a first remote individual; and

a second remote device operated by a second remote individual;

wherein the system is configured to:
establish connections between the diagnostic center and a remote device operated by a remote individual during the eye examination, the connections at least including:
a first connection between the diagnostic center and the first remote device over the network, wherein the first connection provides real-time video conferencing between the first remote individual and a customer, and the first connection enables the first remote individual to transmit commands over the network to remotely switch one or more lenses of the auto-phoropter; 

facilitate, with remote assistance from at least the first remote individual, administration of the eye examination to the customer, the eye examination including one or more tests, wherein:
the equipment controller enables the first remote individual to control the auto-phoropter during the one or more tests and enables a subjective refraction to be administered to the customer located at the diagnostic center; and 

generate evaluation data associated with the eye examination based, at least in part, on the first remote individual's review of the one or more tests administered to the customer.

Haq teaches permitting a second remote individual to communicate with a diagnostic center during an examination, and establishing a second connection between the diagnostic 

Franz teaches ophthalmic equipment located at the diagnostic center including a biomicroscope and a remote device transmitting commands to control the biomicroscope over a network connection between a remote individual and a customer (see e.g. Franz Figure 2 and paragraph 22).

Kumar generally teaches a first and second remote individual controlling surgical equipment during a medical procedure.

However, the most relevant prior art of record does not teach or suggest:
the equipment controller configured to receive commands over the network to enable remote control of the ophthalmic equipment by multiple individuals during the eye examination;
the second connection established during the eye examination enabling the second remote individual to transmit commands over the network to remotely control the autophoropter using the second remote device;
facilitating, with remote assistance from at least the first remote individual and the second remote individual, administration of the eye examination to the customer;
the equipment controller enabling both the first remote individual and second remote individual to control the auto-phoropter during the one or more tests.



With respect to claim 7, Hosoi discloses:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination, wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands over a network to enable remote control of the ophthalmic equipment by an individual during the eye examination;

a first remote device operated by a first remote individual; and

a second remote device operated by a second remote individual;

wherein the system is configured to:
establish a first connection between the diagnostic center and the first remote device over the network, wherein the first connection provides real-time video conferencing between the first remote individual and a customer, and the first connection enables the first remote individual to transmit commands over the network to remotely control one or more of the instruments associated with the ophthalmic equipment;

receive, at the equipment controller during the eye examination, commands over the network to remotely control the ophthalmic equipment, wherein the commands are received via the first connection from the first remote device operated by the first remote individual;

facilitate, with remote assistance from at least the first remote individual, administration of the eye examination to the customer, the eye examination including one or more tests, wherein:
the equipment controller enables the first remote individual to remotely control the ophthalmic equipment during the eye examination; and

generate evaluation data associated with the eye examination based, at least in part, on the first remote individual's review of the one or more tests administered to the customer.

Haq teaches permitting a second remote individual to communicate with a diagnostic center during an examination, and establishing a second connection between the diagnostic center and the second remote device over a network, wherein the second connection provides real-time video conferencing between the second remote individual and the customer.

Franz teaches ophthalmic equipment located at the diagnostic center including a biomicroscope and a remote device transmitting commands to control the biomicroscope over a network connection between a remote individual and a customer (see e.g. Franz Figure 2 and paragraph 22).

Kumar generally teaches a first and second remote individual controlling surgical equipment during a medical procedure.

However, the most relevant prior art of record does not teach or suggest:
the equipment controller configured to receive commands over the network to enable remote control of the ophthalmic equipment by multiple individuals during the eye examination;
the second connection established during the eye examination enabling the second remote individual to transmit commands over the network to remotely control one or more instruments using the second remote device;
facilitating, with remote assistance from at least the first remote individual and the second remote individual, administration of the eye examination to the customer;
the equipment controller enabling the second remote individual to control the biomicroscope during the eye examination.

Independent claim 13 is allowable based on the same analysis set out above with respect to claim 1. Claims 2-6, 8-12, and 14-18 are allowable based on their dependency from allowable claims 1, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626